                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                AT LEXINGTON


  UNITED STATES OF AMERICA,                            CRIMINAL NO. 5:15-13-KKC
        Plaintiff,

  V.                                                           JUDGMENT

  BENITO SEGURA TOVAR,
        Defendant.


                                        *** *** ***

   In accordance with the opinion and order entered on this date, the Court hereby ORDERS

and ADJUDGES as follows:

   1) Benito Segura Tovar’s motion to vacate, set aside, or correct his sentence pursuant to

       28 U.S.C. § 2255 (DE 905) is DENIED;

   2) this judgment is FINAL;

   3) a certificate of appealability will not be issued, Tovar having failed to make “a

       substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

       and

   4) This matter is DISMISSED and STRICKEN from the Court’s active docket.

Dated February 12, 2019.
